Citation Nr: 1510319	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO. 10-37 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for a left testicle orchiectomy scar.

2. Entitlement to an evaluation in excess of 10 percent for postoperative appendicitis residuals including peritonitis and bowel fistula.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to April 1970 and from November 1972 to April 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

The issue of service connection for a bilateral knee disability has been raised in a January 2015 correspondence but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran's orchiectomy scar did not manifest with deep or non-linear scars, scars causing limitation of motion, unstable scars, or scars covering more than 39 square centimeters.

2. Throughout the period on appeal the Veteran's residuals of appendectomy have been manifested by pulling pain on attempting work or aggravated by movements of the body, occasional episodes of colic pain, nausea, constipation alternating with diarrhea and abdominal distension.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left testicle orchiectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.3, 4.7, 4.21, 4.71a, 4.118, Diagnostic Codes 7801-7805 (2014).

2. The criteria for an evaluation in excess of 10 percent for postoperative appendicitis residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7301 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in March 2010 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist the Veteran with his service connection claim, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See generally 38 C.F.R. § 3.159(c).  The record in this case includes service treatment records, VA treatment records, private treatment records, and lay evidence.  Additionally, the Veteran requested and was scheduled for a hearing before the Board but did not appear.  The Veteran has not provided good cause for his absence and his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.704 (2014).

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with examinations (the reports of which have been associated with the claims file) in March 2009, October 2009, December 2009, March 2010, October 2011, June 2012, and November 2012.  The Board finds the examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Moreover, neither the Veteran nor his representative has challenged the adequacy of the examiners.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.

II. Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

III. Increased Rating - Left testicle orchiectomy scar

The Veteran's left testicle orchiectomy scar has been evaluated under Diagnostic Code 7804 at 10 percent disabling throughout the period on appeal.  The Veteran asserts that he is entitled to a higher rating for this scar.  He further asserts that he has increased pain in the region that he believes may be due to scar tissue.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar

The Board has also considered whether an increased rating was warranted under Codes 7801, 7802, or 7805 for scars.  Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent. Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent.  38 C.F.R. § 4.118 (effective October 23, 2008).  Note (1) specifies that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Diagnostic Code 7805, disabling effects of scars not considered in a rating under Codes 7800 to 7804 are evaluated under other appropriate Code(s).

Review of the medical evidence reflects that the most probative evidence consists of several examination reports.  The first is a QTC examination conducted in March 2009.  The examiner described the scar on the Veteran's left scrotal sac as 5 cm by 0.1 cm in size.  The scar has disfigurement, keloid formation, and abnormal texture.  No tenderness, ulceration, adherence, instability, tissue loss, inflammation, edema, or limitation of motion was observed.  A March 2010 QTC examination report reflects that the Veteran did not report any pain at the scar site.  He did not report any other symptoms or any functional impairment of the scar.  An October 2010 QTC examination report reflects that the Veteran's left scrotal scar had faded.

Based on the evidence described, a rating in excess of 10 percent for left scrotal scar is not warranted.  The medical record reflects that the left scrotal scar is not deep, non-linear, or unstable.  The medical evidence also reflects that the scar itself has faded and is not larger than 39 square centimeters.  While the Veteran still reports pain at the site of the orchiectomy, there is no medical evidence that this pain is being generated by the surgical scar itself.  Therefore, a rating in excess of 10 percent is not warranted at any point during the period on appeal.

IV. Increased Rating - Residuals of appendectomy

Initially, the Board notes that the Veteran is in receipt of a 10 percent rating for a scar associated with his appendectomy.  He has not challenged this rating and the medical evidence does not reflect that his scar related pain has increased in intensity, or that the scar has become unstable.  As such, the Board will not address the related service-connected scar at this time.

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Throughout the period on appeal the Veteran's residuals of an appendectomy (peritoneal adhesions) have been rated as 10 percent disabling under Diagnostic Code 7301.  Under Diagnostic Code 7301 adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by X-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.

The Veteran asserts that his abdominal pain has become more severe and an evaluation in excess of 10 percent is warranted for his peritoneal adhesions.  

Review of the medical record consists of several medical examinations as well as private and VA treatment records.  VA treatment records since 2010 reflect that the Veteran has been seen on a number of occasions complaining of abdominal pain, particularly when he bends or sits.  Private treatment records from July 2014 include a CT scan that revealed a partial small bowel obstruction and a distended stomach and small bowel.  This obstruction was treated and resolved after four days, which was confirmed by X-ray.  The private treatment records from this time reflect that the Veteran experienced a similar episode involving epigastric pain and vomiting several years prior.  He also denied a history of bowel obstruction or bleeding.  A March 2011 CT scan did not reveal any small bowel obstructions or inflammation.

In March 2009 the Veteran underwent a QTC examination to evaluate his abdominal pain.  The report reflects that the Veteran related a history of cramping, burning, and muscle spasms.  He was also limited in his ability to bend or lift heavy objects.  The examiner noted the Veteran's abdominal scar which was 15 cm by 2 cm in size and was determined to be painful.  The condition was noted to have a moderate effect on the Veteran's daily activities.

A March 2010 examination report reflects that the Veteran had gained 10 pounds over the previous year.  The Veteran also reported a history of alternating diarrhea and constipation, but denied nausea, vomiting, and chronic constipation.  He reported abdominal pain with intermittent symptoms occurring as often as 10 times a year, although in the past year these attacks lasted only a few seconds.  He again reported increased pain when lifting heavy objects.  Examination of the abdomen revealed tenderness to palpitation.  No liver enlargement or intestinal fistula was observed.

Finally, the Veteran underwent examination in November 2012.  The report reflects that the Veteran experienced abdominal muscle pain with bending or lifting activities.  He did not experience any weight loss or malnutrition.  No fecal discharge due to intestinal fistula was noted.  The Veteran's abdominal scar was not painful or unstable.

Based on the evidence, the Board does not find that the Veteran's residual appendectomy symptoms more closely approximate a higher rating.  Notably, the Veteran has consistently complained of abdominal pain throughout the period on appeal.  Further, his July 2014 private treatment reflects a small bowel obstruction that lasted for four days prior to resolving.  While a small bowel obstruction is part of the criteria for an increased rating, the Veteran's symptoms predominantly reflect those of a 10 percent rating.  Specifically, while the Veteran did experience a partial obstruction in 2014, he denied a history of obstructions prior to that and the medical record confirms no prior obstruction.  Further, the 2014 obstruction resolved and there is no medical evidence indicating that he has experienced an obstruction since that time.  Moreover, the Veteran has not reported symptoms that approximate frequent and prolonged episodes of colic distension, nausea, or vomiting.  Rather, he denied a history of nausea and vomiting at the March 2010 examination.  Review of the evidence reflects that the Veteran's symptoms more accurately demonstrate a 10 percent rating which is indicative of moderate impairment based upon pain aggravated by body movement and occasional episodes of colic pain, constipation alternating with diarrhea, or abdominal distension.  Therefore, a higher rating is not warranted.

V. Additional Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Painful scars, intermittent abdominal pain, nausea, and temporary obstruction are symptoms contemplated by the applicable rating codes.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  While he did allege that he is unemployable on account of his residuals of a hernia, he withdrew this claim in a February 2010 correspondence.  Further, while the medical evidence does indicate that his service-connected appendectomy and hernia surgery do limit the Veteran's ability to bend and lift heavy objects, there is no indication that he is unable to maintain substantially gainful employment as a result.  Thus, a TDIU is not reasonably raised by the record for these disabilities.








ORDER

Entitlement to an evaluation in excess of 10 percent for a left testicle orchiectomy scar is denied.

Entitlement to an evaluation in excess of 10 percent for postoperative appendicitis residuals including peritonitis and bowel fistula is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


